DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-5, 7-9, 12-13, 15-17, and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Claim 1 is drawn to a transmission system comprising an encoder for encoding a set of information into a set of encoded signals for transmission, wherein the encoder applies space-time block code to the set of information symbols; and three antennas for transmitting the set of encoded signals over four epochs at a code rate of two, wherein the STBC comprises:                         
                            
                                
                                    C
                                
                                
                                    p
                                    8
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            
                                                0
                                            
                                            
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        1
                                                    
                                                
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        α
                                                                    
                                                                    
                                                                        1
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                -
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        2
                                                    
                                                    
                                                        *
                                                    
                                                
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        1
                                                    
                                                
                                                )
                                            
                                            
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        3
                                                    
                                                
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        α
                                                                    
                                                                    
                                                                        2
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                -
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        4
                                                    
                                                    
                                                        *
                                                    
                                                
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        2
                                                    
                                                
                                                )
                                            
                                        
                                        
                                            
                                                0
                                            
                                            
                                                
                                                    
                                                        -
                                                        x
                                                    
                                                    
                                                        3
                                                    
                                                    
                                                        *
                                                    
                                                
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        α
                                                                    
                                                                    
                                                                        2
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                +
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        4
                                                    
                                                
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        2
                                                    
                                                
                                                )
                                            
                                            
                                                
                                                    
                                                        -
                                                        x
                                                    
                                                    
                                                        1
                                                    
                                                    
                                                        *
                                                    
                                                
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        α
                                                                    
                                                                    
                                                                        1
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                -
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        2
                                                    
                                                
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        1
                                                    
                                                
                                                )
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        5
                                                    
                                                
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        α
                                                                    
                                                                    
                                                                        1
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                -
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        6
                                                    
                                                    
                                                        *
                                                    
                                                
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        1
                                                    
                                                
                                                )
                                            
                                            
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        7
                                                    
                                                
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        α
                                                                    
                                                                    
                                                                        2
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                -
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        8
                                                    
                                                    
                                                        *
                                                    
                                                
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        2
                                                    
                                                
                                                )
                                            
                                            
                                                0
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        -
                                                        x
                                                    
                                                    
                                                        7
                                                    
                                                    
                                                        *
                                                    
                                                
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        α
                                                                    
                                                                    
                                                                        2
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                +
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        8
                                                    
                                                
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        2
                                                    
                                                
                                                )
                                            
                                            
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        5
                                                    
                                                    
                                                        *
                                                    
                                                
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        α
                                                                    
                                                                    
                                                                        1
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                -
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        6
                                                    
                                                
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        1
                                                    
                                                
                                                )
                                            
                                            
                                                0
                                            
                                        
                                    
                                
                            
                             
                        
                     wherein x1, x2, …, x8 comprises the set of information symbols x*1, x*2, …, x*8 comprises complex conjugates of each of the information symbol x1, x2, …, x8, and α1 and α2 comprise coding gain maximizing angles. Closest prior art, Hansen in view of Rekaya-ben Othman, discloses a transmission system comprising an encoder for encoding a set of information into a set of encoded signals for transmission, wherein the encoder applies space-time block code to the set of information symbols; and three antennas for transmitting the set of encoded signals over four epochs at a code rate of two. However,                         
                            
                                
                                    C
                                
                                
                                    p
                                    8
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            
                                                0
                                            
                                            
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        1
                                                    
                                                
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        α
                                                                    
                                                                    
                                                                        1
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                -
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        2
                                                    
                                                    
                                                        *
                                                    
                                                
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        1
                                                    
                                                
                                                )
                                            
                                            
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        3
                                                    
                                                
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        α
                                                                    
                                                                    
                                                                        2
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                -
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        4
                                                    
                                                    
                                                        *
                                                    
                                                
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        2
                                                    
                                                
                                                )
                                            
                                        
                                        
                                            
                                                0
                                            
                                            
                                                
                                                    
                                                        -
                                                        x
                                                    
                                                    
                                                        3
                                                    
                                                    
                                                        *
                                                    
                                                
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        α
                                                                    
                                                                    
                                                                        2
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                +
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        4
                                                    
                                                
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        2
                                                    
                                                
                                                )
                                            
                                            
                                                
                                                    
                                                        -
                                                        x
                                                    
                                                    
                                                        1
                                                    
                                                    
                                                        *
                                                    
                                                
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        α
                                                                    
                                                                    
                                                                        1
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                -
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        2
                                                    
                                                
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        1
                                                    
                                                
                                                )
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        5
                                                    
                                                
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        α
                                                                    
                                                                    
                                                                        1
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                -
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        6
                                                    
                                                    
                                                        *
                                                    
                                                
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        1
                                                    
                                                
                                                )
                                            
                                            
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        7
                                                    
                                                
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        α
                                                                    
                                                                    
                                                                        2
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                -
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        8
                                                    
                                                    
                                                        *
                                                    
                                                
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        2
                                                    
                                                
                                                )
                                            
                                            
                                                0
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        -
                                                        x
                                                    
                                                    
                                                        7
                                                    
                                                    
                                                        *
                                                    
                                                
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        α
                                                                    
                                                                    
                                                                        2
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                +
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        8
                                                    
                                                
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        2
                                                    
                                                
                                                )
                                            
                                            
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        5
                                                    
                                                    
                                                        *
                                                    
                                                
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        α
                                                                    
                                                                    
                                                                        1
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                -
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        6
                                                    
                                                
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        1
                                                    
                                                
                                                )
                                            
                                            
                                                0
                                            
                                        
                                    
                                
                            
                             
                        
                     wherein x1, x2, …, x8 comprises the set of information symbols x*1, x*2, …, x*8 comprises complex conjugates of each of the information symbol x1, x2, …, x8, and α1 and α2 comprise coding gain maximizing angles, as claimed in claim 1, in combination with each and every other limitation in the claim.
Regarding claims 4 and 8:
Claims 4 and 8 are allowed as being dependent on claim 1.

	The prior art of record, also does not teach or suggest the STBC comprises:                         
                            
                                
                                    C
                                
                                
                                    p
                                    8
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            
                                                0
                                            
                                            
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        1
                                                    
                                                
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        α
                                                                    
                                                                    
                                                                        1
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                -
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        2
                                                    
                                                    
                                                        *
                                                    
                                                
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        1
                                                    
                                                
                                                )
                                            
                                            
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        3
                                                    
                                                
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        α
                                                                    
                                                                    
                                                                        2
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                -
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        4
                                                    
                                                    
                                                        *
                                                    
                                                
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        2
                                                    
                                                
                                                )
                                            
                                        
                                        
                                            
                                                0
                                            
                                            
                                                
                                                    
                                                        -
                                                        x
                                                    
                                                    
                                                        3
                                                    
                                                    
                                                        *
                                                    
                                                
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        α
                                                                    
                                                                    
                                                                        2
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                +
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        4
                                                    
                                                
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        2
                                                    
                                                
                                                )
                                            
                                            
                                                
                                                    
                                                        -
                                                        x
                                                    
                                                    
                                                        1
                                                    
                                                    
                                                        *
                                                    
                                                
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        α
                                                                    
                                                                    
                                                                        1
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                -
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        2
                                                    
                                                
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        1
                                                    
                                                
                                                )
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        5
                                                    
                                                
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        α
                                                                    
                                                                    
                                                                        1
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                -
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        6
                                                    
                                                    
                                                        *
                                                    
                                                
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        1
                                                    
                                                
                                                )
                                            
                                            
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        7
                                                    
                                                
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        α
                                                                    
                                                                    
                                                                        2
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                -
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        8
                                                    
                                                    
                                                        *
                                                    
                                                
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        2
                                                    
                                                
                                                )
                                            
                                            
                                                0
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        -
                                                        x
                                                    
                                                    
                                                        7
                                                    
                                                    
                                                        *
                                                    
                                                
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        α
                                                                    
                                                                    
                                                                        2
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                +
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        8
                                                    
                                                
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        2
                                                    
                                                
                                                )
                                            
                                            
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        5
                                                    
                                                    
                                                        *
                                                    
                                                
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        α
                                                                    
                                                                    
                                                                        1
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                -
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        6
                                                    
                                                
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        1
                                                    
                                                
                                                )
                                            
                                            
                                                0
                                            
                                        
                                    
                                
                            
                             
                        
                     wherein x1, x2, …, x8 comprises the set of information symbols x*1, x*2, …, x*8 comprises complex conjugates of each of the information symbol x1, x2, …, x8, and α1 and α2 comprise coding gain maximizing angles as recited in claims 9 and 17 for the same reason stated in claim 1 above.
Regarding claims 12 and 16:
Claims 12 and 16 are allowed as being dependent on claim 9.
Regarding claim 20:
Claim 20 is allowed as being dependent on claim 17.
Regarding claim 5:
Claim 5 is drawn to a transmission system comprising an encoder for encoding a set of information into a set of encoded signals for transmission, wherein the encoder applies space-time block code to the set of information symbols; and four antennas for transmitting the set of encoded signals over four epochs at a code rate of two, wherein the STBC comprises:                         
                            
                                
                                    C
                                
                                
                                    p
                                    8
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        1
                                                    
                                                
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        α
                                                                    
                                                                    
                                                                        1
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                -
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        2
                                                    
                                                    
                                                        *
                                                    
                                                
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        1
                                                    
                                                
                                                )
                                            
                                            
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        3
                                                    
                                                
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        α
                                                                    
                                                                    
                                                                        2
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                -
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        4
                                                    
                                                    
                                                        *
                                                    
                                                
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        2
                                                    
                                                
                                                )
                                            
                                            
                                                0
                                            
                                            
                                                0
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        -
                                                        x
                                                    
                                                    
                                                        3
                                                    
                                                    
                                                        *
                                                    
                                                
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        α
                                                                    
                                                                    
                                                                        2
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                +
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        4
                                                    
                                                
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        2
                                                    
                                                
                                                )
                                            
                                            
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        1
                                                    
                                                    
                                                        *
                                                    
                                                
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        α
                                                                    
                                                                    
                                                                        1
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                -
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        2
                                                    
                                                
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        1
                                                    
                                                
                                                )
                                            
                                            
                                                0
                                            
                                            
                                                0
                                            
                                        
                                        
                                            
                                                0
                                            
                                            
                                                0
                                            
                                            
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        5
                                                    
                                                
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        α
                                                                    
                                                                    
                                                                        1
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                -
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        6
                                                    
                                                    
                                                        *
                                                    
                                                
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        1
                                                    
                                                
                                                )
                                            
                                            
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        7
                                                    
                                                
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        α
                                                                    
                                                                    
                                                                        2
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                -
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        8
                                                    
                                                    
                                                        *
                                                    
                                                
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        2
                                                    
                                                
                                                )
                                            
                                        
                                        
                                            
                                                0
                                            
                                            
                                                0
                                            
                                            
                                                
                                                    
                                                        -
                                                        x
                                                    
                                                    
                                                        7
                                                    
                                                    
                                                        *
                                                    
                                                
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        α
                                                                    
                                                                    
                                                                        2
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                +
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        8
                                                    
                                                
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        2
                                                    
                                                
                                                )
                                            
                                            
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        5
                                                    
                                                    
                                                        *
                                                    
                                                
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        α
                                                                    
                                                                    
                                                                        1
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                -
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        6
                                                    
                                                
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        1
                                                    
                                                
                                                )
                                            
                                        
                                    
                                
                            
                             
                        
                     wherein x1, x2, …, x8 comprises the set of information symbols x*1, x*2, …, x*8 comprises complex conjugates of each of the information symbol x1, x2, …, x8, and α1 and α2 comprise coding gain maximizing angles. Closest prior art, Hansen in view of Rekaya-ben Othman, discloses a transmission system comprising an encoder for encoding a set of information into a set of encoded signals for transmission, wherein the encoder applies space-time block code to the set of information symbols; and four antennas for transmitting the set of encoded signals over four epochs at a code rate of two. However, prior art of record fails to disclose either alone or in combination the details of the STBC comprises:                         
                            
                                
                                    C
                                
                                
                                    p
                                    8
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        1
                                                    
                                                
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        α
                                                                    
                                                                    
                                                                        1
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                -
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        2
                                                    
                                                    
                                                        *
                                                    
                                                
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        1
                                                    
                                                
                                                )
                                            
                                            
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        3
                                                    
                                                
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        α
                                                                    
                                                                    
                                                                        2
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                -
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        4
                                                    
                                                    
                                                        *
                                                    
                                                
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        2
                                                    
                                                
                                                )
                                            
                                            
                                                0
                                            
                                            
                                                0
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        -
                                                        x
                                                    
                                                    
                                                        3
                                                    
                                                    
                                                        *
                                                    
                                                
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        α
                                                                    
                                                                    
                                                                        2
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                +
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        4
                                                    
                                                
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        2
                                                    
                                                
                                                )
                                            
                                            
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        1
                                                    
                                                    
                                                        *
                                                    
                                                
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        α
                                                                    
                                                                    
                                                                        1
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                -
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        2
                                                    
                                                
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        1
                                                    
                                                
                                                )
                                            
                                            
                                                0
                                            
                                            
                                                0
                                            
                                        
                                        
                                            
                                                0
                                            
                                            
                                                0
                                            
                                            
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        5
                                                    
                                                
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        α
                                                                    
                                                                    
                                                                        1
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                -
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        6
                                                    
                                                    
                                                        *
                                                    
                                                
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        1
                                                    
                                                
                                                )
                                            
                                            
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        7
                                                    
                                                
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        α
                                                                    
                                                                    
                                                                        2
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                -
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        8
                                                    
                                                    
                                                        *
                                                    
                                                
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        2
                                                    
                                                
                                                )
                                            
                                        
                                        
                                            
                                                0
                                            
                                            
                                                0
                                            
                                            
                                                
                                                    
                                                        -
                                                        x
                                                    
                                                    
                                                        7
                                                    
                                                    
                                                        *
                                                    
                                                
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        α
                                                                    
                                                                    
                                                                        2
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                +
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        8
                                                    
                                                
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        2
                                                    
                                                
                                                )
                                            
                                            
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        5
                                                    
                                                    
                                                        *
                                                    
                                                
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        α
                                                                    
                                                                    
                                                                        1
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                -
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        6
                                                    
                                                
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        1
                                                    
                                                
                                                )
                                            
                                        
                                    
                                
                            
                             
                        
                     wherein x1, x2, …, x8 comprises the set of information symbols x*1, x*2, …, x*8 comprises complex conjugates of each of the information symbol x1, x2, …, x8, and α1 2 comprise coding gain maximizing angles, as claimed in claim 5, in combination with each and every other limitation in the claim. 
Regarding claims 7 and 21:
Claims 7 and 21 are allowed as being dependent on claim 5.

	The prior art of record, also does not teach or suggest the STBC comprises:                         
                            
                                
                                    C
                                
                                
                                    p
                                    8
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        1
                                                    
                                                
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        α
                                                                    
                                                                    
                                                                        1
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                -
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        2
                                                    
                                                    
                                                        *
                                                    
                                                
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        1
                                                    
                                                
                                                )
                                            
                                            
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        3
                                                    
                                                
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        α
                                                                    
                                                                    
                                                                        2
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                -
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        4
                                                    
                                                    
                                                        *
                                                    
                                                
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        2
                                                    
                                                
                                                )
                                            
                                            
                                                0
                                            
                                            
                                                0
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        -
                                                        x
                                                    
                                                    
                                                        3
                                                    
                                                    
                                                        *
                                                    
                                                
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        α
                                                                    
                                                                    
                                                                        2
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                +
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        4
                                                    
                                                
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        2
                                                    
                                                
                                                )
                                            
                                            
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        1
                                                    
                                                    
                                                        *
                                                    
                                                
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        α
                                                                    
                                                                    
                                                                        1
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                -
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        2
                                                    
                                                
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        1
                                                    
                                                
                                                )
                                            
                                            
                                                0
                                            
                                            
                                                0
                                            
                                        
                                        
                                            
                                                0
                                            
                                            
                                                0
                                            
                                            
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        5
                                                    
                                                
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        α
                                                                    
                                                                    
                                                                        1
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                -
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        6
                                                    
                                                    
                                                        *
                                                    
                                                
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        1
                                                    
                                                
                                                )
                                            
                                            
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        7
                                                    
                                                
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        α
                                                                    
                                                                    
                                                                        2
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                -
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        8
                                                    
                                                    
                                                        *
                                                    
                                                
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        2
                                                    
                                                
                                                )
                                            
                                        
                                        
                                            
                                                0
                                            
                                            
                                                0
                                            
                                            
                                                
                                                    
                                                        -
                                                        x
                                                    
                                                    
                                                        7
                                                    
                                                    
                                                        *
                                                    
                                                
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        α
                                                                    
                                                                    
                                                                        2
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                +
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        8
                                                    
                                                
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        2
                                                    
                                                
                                                )
                                            
                                            
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        5
                                                    
                                                    
                                                        *
                                                    
                                                
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        α
                                                                    
                                                                    
                                                                        1
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                -
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        6
                                                    
                                                
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        1
                                                    
                                                
                                                )
                                            
                                        
                                    
                                
                            
                             
                        
                     wherein x1, x2, …, x8 comprises the set of information symbols x*1, x*2, …, x*8 comprises complex conjugates of each of the information symbol x1, x2, …, x8, and α1 and α2 comprise coding gain maximizing angles as recited in claims 13 and 19 for the same reason stated in claim 5 above.
Regarding claims 15 and 22:
Claims 15 and 22 are allowed as being dependent on claim 13.
Regarding claim 23:
Claim 23 is allowed as being dependent on claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANICE N TIEU/Primary Examiner, Art Unit 2633